DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed5/2/2022. Claims 1-2, 5-6, 10-13, 15-18 and 20 were amended. Claims 1-20 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments, filed 5/2/2022, with respect to claims 1-20 have been fully considered and are not persuasive.
In regards to Applicant’s argument that “amended independent claim 1 improves computer functionality by configuring UAVs to automatically dispense one or more items to the one or more users from a cargo compartment of the UAV after payment for the one or more items has been accepted. Thus, like in TecSEC, amended independent claim 1 provides an improvement to computer capabilities…the claims are integrated into a practical application which renders the claimed subject matter patent-eligible. According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the Judicial Exception Inquiry requires the Examiner to evaluate whether a claim recites a judicial exception, and if so, whether the judicial exception is integrated into a "practical application." Federal Register, Vol. 84, No. 4, January 7, 2019 at page 54”, (see Remarks pg. 7-9).
Examiner respectfully disagrees, the current claims are not statutory because they are directed towards an abstract idea without significantly more. The elements being analyzed for significantly more are mere generic computer components being implemented to implement the abstract idea on a computer.

Response to Prior Art Arguments
Applicant's prior art arguments filed 5/2/2022 are moot in light of the newly cited Ganesh, McMillian, Kennedy, Grandhi.
Ganesh teaches:
Claim 1 and independent claims: identify a gesture or a verbal command to summon the UAV associated with the one or more users; [Ganesh ¶60-¶61].

Kennedy teaches Claim 2:
wherein the payment is received via a blockchain protocol. [Kennedy; ¶23].

Grandhi teaches Claim 6:
wherein one or more types of the one or more items is determined based at least on 
a location of the one or more users, 
wherein one or more types of the one or more items is determined based at least on 
preference data associated with the one or more users.

McMillian teaches Claim 7:
a partially determined route, wherein the partially determined route is updated based on an artificial intelligence algorithm. [McMillian; ¶35].


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for item delivery using unmanned aerial vehicle.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “receive, instructions, wherein the instructions include a delivery request for the one or more items; determine, a predetermined route based on the delivery request, wherein the predetermined route maximizes a visibility and the one or more items by one or more users, and transmit information indicative of the one or more items to one or more user proximate; identify a gesture or verbal command to summon associated with the one or more users; accept payment for the one or more items from one or more users; dispense the one or more items to the one or more users from at least one cargo compartment” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (UAV, transceiver, memory, processor, computer-executable instructions, management component, routing component, payment component of claim 1; UAV, management component, processor, transceiver, routing component, payment component of claim 11; medium, processor, management component, UAV, transceiver, routing component, payment component of claim 16) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (UAV, transceiver, memory, processor, computer-executable instructions, management component, routing component, payment component of claim 1; management component, processor, transceiver, routing component, payment component of claim 11; medium, processor, management component, transceiver, routing component, payment component of claim 16). The UAV recited in the claims recites Field of Use, as instead of courier delivering, the UAV is used to deliver the items. The transceiver, memory, processor, computer-executable instructions, management component, routing component, payment component, medium in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-10, 12-15 and 17-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the UAV [claims 2-10, 12-13, 15 and 17-20], processor [claims 7 and 17-20], computer-executable instructions [claims 7 and 17-20], management component [claims 7, 13 and 18]., medium [claims 17-20], payment component [claim 8], token/cryptocurrency [claim 2], electronic funds transfer at point of sale (EFTPOS) device [claim 8] amount to mere instructions as discussed above.  The transmitting of the data amounts to insignificant extra-solution activity that is well understood and conventional, as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 11, 14, 16 and 19 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Studnicka et al (Pub. No.: US 2017/0286892 A1) in view of Blake et al (Pub. No.: US 2019/0196512 A1) further in view of Marshall et al (Pub. No.: US 2019/0051224 A1) further in view of Ruxton et al (Pub. No.: US 20190332998 A1) further in view of Ganesh et al (Pub. No.: US 20160068264  A1)
Regarding Claim 1, Studnicka et al teaches: 
An unmanned aerial vehicle (UAV), comprising (See abstract and P: 0009):
a transceiver; (see ¶41 and ¶73 as it shows reader that communicates with the server)
at least one memory that stores computer-executable instructions; (P: 0015) and 
at least one processor of the one or more processors configured to access the at least one memory wherein the at least one processor of the one or more processors is configured to execute the computer-executable instructions (P: 0015) to:
receive, by a management component communicatively coupled to the at least one processor via the transceiver, instructions for the UAV, wherein the instructions include a delivery request for the one or more items; (P: 0016 & 0021, see UAV management module “120”) and
accept, by a payment component communicatively coupled to the at least one processor and the at least one memory, payment for the one or more items from one or more users. (See “point of sale device” in P: 0012 and P: 0028-0029, in communication with the system comprising: “non-transitory memory” P: 0014 and “hardware processors” P: 0016, the examiner is interpreting the “package” as the item)
dispense the one or more items to the one or more users from at least one cargo compartment of the UAV. [Studnicka; ¶74-¶76 shows package compartment opening for package to be obtained as it states “In some examples, the system may cause the UAV to unlock a lock box to allow access to a package. [0076] In some examples, the system may cause the UAV to drop the package. The system may determine at what height and whether a package can be dropped based on package information received at operation 302”]
However, Studnicka et al does not teach the following limitation: one or more items loaded in the UAV prior to a user-initiated request for the one or more items;
However, with respect to the aforementioned limitation, Blake et al teaches pre-staging for UAV delivery prior to receiving a quest. (See P: 0178, “On the other hand, pre-staging the UAV for an item recipient may involve deploying, to the pre-staging location, the UAV loaded with a payload item that the item recipient is predicted to order within a future time window.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the UAV routing method of Studnicka et al to include pre-staging and pre-loading a UAV, as taught by Blake, in order to perform the transport tasks and meet the expected demand level. (Blake, Abstract)
Studnicka et al teaches determine, via a routing component, a predetermined route based on the delivery request. (see “determination of route path for delivering the package” P: 0057 & 0011, the examiner is interpreting “a server of the system” as the routing component) However, Studnicka et al in view of Blake do not teach the following limitation: wherein the predetermined route maximizes a visibility of the UAV and the one or more items by one or more users; However, with respect to the aforementioned limitation, Marshall et al teaches visibility maximization of content to an audience. (¶24 shows the item as content that can be displayed by the drone. Then ¶48-¶49, “the drone may select… visibility to audience… In one application of this embodiment, the content…may be projected at a desired location…” and to “maximize” visibility to more users, it states that “drone 520 may adjust its position relative to bridge post 210 so that the ad is visible from audience 530 located further away. To this end, drone 520 may use one or more optical train to size the ad or it may move closer or further away from bridge post” as it adjusts the position to reach an audience “further” away, it is maximizing the visibility of the content to more users)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the routing component of Studnicka, to determine a route path that would maximize the visibility of the UAV and content, as taught by Marshall, in order to optimize visibility to a maximum audience. (Marshall, P: 0016)
Studnicka in view of Blake and further in view of Marshall doesn’t teach the following limitation. However, Ruxton teaches: wherein the UAV is configured to transmit information indicative of the one or more items to one or more user devices proximate to the UAV; [Ruxton; ¶84 shows communication from the drone to the user devices when it is nearby with a notification sent to the user to approve or deny the delivery request, this is information indicative of an item, as the user is approving or denying receiving the item].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Ruxton in the system of Studnicka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “communications between the MRU and the UAV allow for efficient and hassle free delivery solutions even in changing circumstances”, [Ruxton, ¶23].
Studnicka doesn’t teach, Ganesh teaches:
identify a gesture or a verbal command to summon the UAV associated with the one or more users; [Ganesh ¶60-¶61 shows drone scanning the area and identifying the purchaser with their device, which may have a unique code presented on display of device, the drone then proceeds to landing zone following the device stated in ¶61 as “the drone 100 may proceed to a particular point or area in the landing zone 310 based on following the device 220 as the purchasers 221 moves about in the landing zone 310. For example, the device 220 may send a FOLLOW ME instruction or command to the drone in a message exchange 309 with the drone 100. The drone 100 may use various techniques to follow the purchaser 211 such as image processing of images obtained by the camera”, identifying gesture is interpreted as the drone detecting that the purchaser is holding the phone for the drone to read what’s on the phone shown in emphasis in citation above, afterwards the drone lands as also stated in ¶61].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Ganesh in the system of Studnicka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “it may nevertheless be advantageous for the drone to ascend to an altitude that is sufficient to avoid tampering”, [Ganesh; ¶65].

Regarding Claim 5, Studnicka/Blake/Marshall/Ruxton/Ganesh et al teaches the limitations of Claim 1, and Studnicka further teaches: 
wherein the UAV includes at least one cargo component to store the one or more items. (P: 0040)


Regarding Claim 8, Studnicka/Blake/Marshall/Ruxton/Ganesh et al teaches the limitations of Claim 1, and Studnicka further teaches: 
wherein the payment component comprises an electronic funds transfer at point of sale (EFTPOS) device. (P: 0041).

Regarding Claim 9, Studnicka/Blake/Marshall/Ruxton/Ganesh et al teaches the limitations of Claim 1, and Studnicka further teaches:
wherein the UAV further comprises at least one display configured to show information associated with the payment to the one or more users. (P: 0041)

Re. claim 11,
Method of claim 11 substantially mirrors Claim 1.
	
Regarding Claim 14, Studnicka/Blake/Marshall/Ruxton/Ganesh et al teaches the limitations of Claim 11, and Studnicka further teaches:
	wherein the method further comprises causing at least one display to show information associated with the payment to the one or more users. (P: 0041)

Re. claim 16,
Medium of claim 16 substantially mirrors Claim 1, and Studnicka further teaches “non-transitory computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations comprising” as shown in ¶15-¶16.

Regarding Claim 19, Studnicka/Blake/Marshall/Ruxton/Ganesh et al teaches the limitations of Claim 16, and Studnicka further teaches:
wherein the computer-executable instructions are further configured to cause the processor to cause a display of the UAV to show information associated with the payment to the one or more users. (P: 0041)

Claim 2 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over 
Studnicka in view of Blake in view of Marshall in view of Ruxton in view of Ganesh further in view of Ferguson et al (Pub. No.: US 20190035282 A1) further in view of Kennedy et al (Pub. No.: US 20190035282 A1)
Regarding Claim 2, Studnicka/Blake/Marshall/Ruxton/Ganesh et al teaches the limitations of Claim 1, and Studnicka further teaches 
UAV delivery and payment authorization (P: 0028); However, Studnicka et al does not teach the following limitation: wherein the payment includes a token, and wherein the payment includes a cryptocurrency; However, with respect to the aforementioned limitation, Ferguson et al teaches payment includes a token, and wherein the payment includes a cryptocurrency. (P: 0097, “The payment may be made via a wired transfer, wireless transfer, mobile transfer, cryptocurrency…)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the payment method of Studnicka, to include payment via cryptocurrency, as taught by Ferguson, in order to allow successful delivery to a paying customer. (Ferguson, Abstract)
Studnicka doesn’t teach, Kennedy teaches:
wherein the payment is received via a blockchain protocol. [Kennedy ; ¶23 shows payment received via blockchain].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kennedy in the system of Studnicka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “quickly and efficiently receive a response regarding the ability for a consumer 704 to fund the payment transaction”, [Kennedy; ¶89].


Claim 3 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over 
Studnicka in view of Marshall in view of Blake in view of Ruxton in view of Ganesh further in view of Jones et al (Pub. No.: US 10420322 B2)
Regarding Claim 3, Studnicka/Marshall/Blake/Ruxton/Ganesh et al teaches the limitations of Claim 1, and Studnicka further teaches: 
UAV delivery and packages/items for delivery (P: 0011); However, Studnicka et al does not teach the following limitation: wherein the one or more items include at least one of a first food item of a first type or a second food item of a second type. However, with respect to the aforementioned limitation, Jones et al teaches multiple food items of different types. (Col 2 | Line 17-20 & Col 4 | Line 33-37, “select a brand/type of animal food for the delivery.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the delivery items of Studnicka, to include a first and second food item of different types, as taught by Jones, for the purposes of delivering food to multiple locations and/or for delivering different types of foods in a single delivery trip. (Jones Col 4 | Line 35-37)

Claim 4 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over 
Studnicka in view of Marshall in view of Blake in view of Ruxton in view of Ganesh further in view of Kidakarn et al (Pub. No.: US 2019/0225327 A1)
Regarding Claim 4, Studnicka/Marshall/Blake/Ruxton/Ganesh et al teaches the limitations of Claim 1, and Studnicka further teaches: 
wherein the UAV comprises one or more propellers (See Fig. 2 and P: 0039); However, Studnicka et al does not teach the following limitation: a guard to at least partially enclose the one or more propellers; However, with respect to the aforementioned limitation, Kidakarn et al teaches a propeller guard. (See propeller guard “300” in P: 0031)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the propellers of the UAV of Studnicka, to include a propeller guard, as taught by Kidakarn, in order to protect a user from potential harm or injury that may occur from contacting its rotating propeller blades. (Kidakarn P: 0004)

Claims 6, 12 & 17 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Studnicka in view of Marshall in view of Blake in view of Ruxton in view of Ganesh further in view of further in view of Grandhi et al (Pub. No.: US 20180349981)
Regarding Claim 6, Studnicka/Marshall/Blake/Ruxton/Ganesh et al teaches the limitations of Claim 1, and Studnicka further teaches:
UAV delivery path and packages/items for delivery (P: 0011); However, Studnicka et al does not teach the following limitation: wherein one or more type of the one or more items is determined based at least on a location of the one or more users, an event within a distance of the predetermined route of the UAV, and preference data associated with the one or more users. 
Studnicka doesn’t teach, Grandhi teaches:
wherein one or more types of the one or more items is determined based at least on a location of the one or more users, [Grandhi; ¶40 shows system picking up location of user and presenting items based on current location as one of the criteria such as “This could also be applicable to any kind of parties or events user attends like housewarmings, baby shower, Christmas parties, get together parties, barbeques, potlucks, etc. System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”].
wherein one or more types of the one or more items is determined based at least on preference data associated with the one or more users. [Grandhi; ¶40 shows system presenting items to user as they’re in route to a destination of party such as “This could also be applicable to any kind of parties or events user attends like housewarmings, baby shower, Christmas parties, get together parties, barbeques, potlucks, etc. System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”].
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the determination of delivery item type of Studnicka, to include limitation(s) as taught by Grandhi, in order to optimize pick up routes such that there is less cost associated with the travel route of the personal shopper. (Grandhi; ¶41) 

Regarding Claim 12, Studnicka/Marshall/Blake/Ruxton/Ganesh et al teaches the limitations of Claim 11, and Studnicka further teaches:
UAV delivery path and packages/items for delivery (P: 0011); However, Studnicka et al does not teach the following limitation: wherein the method further comprises determining one or more types of the one or more items based at least on one of a location of the one or more users, an event within a distance of the predetermined route of the UAV, or preference data associated with the one or more users. However, with respect to the aforementioned limitation, Wen et al teaches the display and determination of items based on user approach and other events within a distance of the UAV. (P: 0033, “determining whether a user approaching occurs… whether to remove the goods provided from the shelf.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the determination of delivery item type of Studnicka, to include determination based on an event within a distance of the UAV, as taught by Wen, in order to avoid wasting energy and ensure the items bear a longer shelf life. (Wen P: 0026)  
Studnicka doesn’t teach, Grandhi teaches:
wherein one or more types of the one or more items is determined based at least on a location of the one or more users, [Grandhi; ¶40 shows system picking up location of user and presenting items based on current location as one of the criteria such as “This could also be applicable to any kind of parties or events user attends like housewarmings, baby shower, Christmas parties, get together parties, barbeques, potlucks, etc. System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”].
wherein one or more types of the one or more items is determined based at least on preference data associated with the one or more users. [Grandhi; ¶40 shows system presenting items to user as they’re in route to a destination of party such as “This could also be applicable to any kind of parties or events user attends like housewarmings, baby shower, Christmas parties, get together parties, barbeques, potlucks, etc. System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”].
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the determination of delivery item type of Studnicka, to include limitation(s) as taught by Grandhi, in order to optimize pick up routes such that there is less cost associated with the travel route of the personal shopper. (Grandhi; ¶41) 

Regarding Claim 17, Studnicka/Marshall/Blake/Ruxton/Ganesh et al teaches the limitations of Claim 16, and Studnicka further teaches:
UAV delivery path, instructions and packages/items for delivery (P: 0011-0013); However, Studnicka et al does not teach the following limitation: wherein the method further comprises determining one or more types of the one or more items based at least on one of a location of the one or more users, an event within a distance of the predetermined route of the UAV, or preference data associated with the one or more users. However, with respect to the aforementioned limitation, Wen et al teaches the display and determination of items based on user approach and other events within a distance of the UAV. (P: 0033, “determining whether a user approaching occurs… whether to remove the goods provided from the shelf.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the determination of delivery item type of Studnicka, to include determination based on an event within a distance of the UAV, as taught by Wen, in order to avoid wasting energy and ensure the items bear a longer shelf life. (Wen P: 0026) 
Studnicka doesn’t teach, Grandhi teaches:
wherein one or more types of the one or more items is determined based at least on a location of the one or more users, [Grandhi; ¶40 shows system picking up location of user and presenting items based on current location as one of the criteria such as “This could also be applicable to any kind of parties or events user attends like housewarmings, baby shower, Christmas parties, get together parties, barbeques, potlucks, etc. System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”].
wherein one or more types of the one or more items is determined based at least on preference data associated with the one or more users. [Grandhi; ¶40 shows system presenting items to user as they’re in route to a destination of party such as “This could also be applicable to any kind of parties or events user attends like housewarmings, baby shower, Christmas parties, get together parties, barbeques, potlucks, etc. System 200 can determine the location of the event or party and based on the current location and the destination route and directions, it scans all the appropriate stores and recommends the right stores and products to buy on the way to the party. The user could order the product and pick it up gift wrapped in a store”].
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the determination of delivery item type of Studnicka, to include limitation(s) as taught by Grandhi, in order to optimize pick up routes such that there is less cost associated with the travel route of the personal shopper. (Grandhi; ¶41) 

Claims 7, 13 and 18 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Studnicka in view of Marshall in view of Blake in view of Ruxton in view of Ganesh further in view of McMillian et al (Pub. No.: US 20180290764 A)
Regarding Claim 7, Studnicka/Blake/Marshall/Ruxton/Ganesh et al teaches the limitations of Claim 1, and Studnicka further teaches:
wherein the at least one processor is further configured to execute the computer-executable instructions to: determine, via the management component, second instructions to cause the UAV to transport the one or more items on the predetermined route. (P: 0032)
Studnicka doesn’t teach, McMillian teaches:
a partially determined route, wherein the partially determined route is updated based on an artificial intelligence algorithm. [McMillian ; ¶35 shows use of machine learning to detect hazardous path for drone and alter route instructions for the drone].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by McMillian in the system of Studnicka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “sending data associated with local conditions, sending flight path data, and/or controlling drone  via radio can result in improved situational awareness, more accurate information, and/or so forth, which can improve flight safety and/or efficiency”, [McMillian; ¶31].

Re. claim 13,
Method of claim 11 substantially mirrors Claim 7.

Re. claim 18,
Medium of claim 18 substantially mirrors Claim 7.

Claims 10, 15 & 20 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Studnicka in view of Marshall in view of Blake in view of Ruxton in view of Ganesh further in view of Jin et al (Pub. No.: CN 108778930 A)
Regarding Claim 10, Studnicka/Marshall/Blake/Ruxton/Ganesh et al teaches the limitations of Claim 1, and Studnicka further teaches:
UAV item delivery and delivery authorization (P: 0028);
and wherein the security mechanism comprises an alarm sent to alert one or more entities. [Studnicka; ¶72 shows a notification sent to the recipient if location is unfavorable “If the system categorizes the delivery location as unfavorable, the system may send a notification to the merchant and/or recipient indicating that delivery cannot or should not be conducted at the designated delivery location. The system may also request an update or change to the delivery location from the recipient or request the recipient accept delivery in view of the warning, including holding the seller and/or the delivery service harmless for the delivery and accepting the delivery as is”].
However, Studnicka et al does not teach the following limitation: wherein the UAV further comprises a security mechanism configured to engage when the UAV is moved outside a predetermined radius from a location or the one or more items are stolen. However, with respect to the aforementioned limitation, Jin et al teaches an aircraft safety protection method via preset authorization that prevents lost or stolen UAV from being used. (P: 0138, “If the aircraft is lost or stolen… protection of the aircraft) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify UAV system of Studnicka, to 
include an authorization method as a security mechanism, as taught by Jin, in order to 
prevent UAVs that are lost or stolen from being used. (Jin P: 0005)

Re. claim 15,
Method of claim 15 substantially mirrors Claim 10.

Re. claim 20,
Medium of claim 20 substantially mirrors Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628